           Case 2:19-cv-00997-RFB-VCF Document 18 Filed 10/27/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      KAREN SAGASTUME,
4
                           Plaintiff,
5                                                          2:19-cv-00997-RFB-VCF
      vs.                                                  ORDER
6     WIRELESS COMMUNICATIONS OF
      NEVADA#7 LLC,a limited liability
7
      company,WIRELESS COMMUNICATIONS OF
8
      NEVADA #7,INC.,adomestic corporation;DOES
      I-X inclusive,and ROE CORPORATIONS I-X,
9
                            Defendant.
10

11
            Before the Court is Richard L. Tobler, Ltd., and Richard L. Tobler, Esq.’s Motion to Withdraw as
12
     Counsel to Defendant Wireless Communications of Nevada #7 Inc. (ECF NO. 17).
13
            Counsel states that Wireless will be terminating business. Wireless’ Representatives have advised
14
     that they have met with bankruptcy counsel and will be proceeding with bankruptcy of its principals and
15
     Wireless’ business. Id.
16
            No opposition has been filed and the time to file an opposition has passed.
17
            Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
18
     motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
19
     the granting of the motion.
20
            Accordingly, and for good cause shown,
21
            IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel to Defendant Wireless
22
     Communications of Nevada #7 Inc. (ECF NO. 17) is GRANTED.
23
            IT IS FURTHER ORDERED that a telephonic status hearing is scheduled for 3:00 PM, December
24
     3, 2020.
25
            Case 2:19-cv-00997-RFB-VCF Document 18 Filed 10/27/20 Page 2 of 2




1           The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made

2    five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve

3    sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the

4    proceedings is prohibited.

5           The Clerk is directed to mail and email a copy of this Order to Wireless at the address below:

6
            Wireless Communications of Nevada#7, Inc.
7           322 Karan Avenue, Unit 2905
            Las Vegas, Nevada 89109
8
            Email: jabbo22@gmail.com
9

10

11
            DATED this 27th day of October, 2020.
12
                                                                  _________________________
13                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
